Case: 20-20451     Document: 00516143550         Page: 1     Date Filed: 12/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               December 23, 2021
                                  No. 20-20451                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                           Plaintiff—Appellant,

                                       versus

   Laura Longoria,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-476-2


   Before Owen, Chief Judge, and Dennis and Ho, Circuit Judges.
   Per Curiam:*
          Laura Longoria pleaded guilty to conspiring to possess with intent to
   distribute 500 grams or more of a mixture or substance containing a
   detectable amount of methamphetamine. Over the Government’s objection,
   the district court sentenced Longoria below the statutory minimum to a term


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20451      Document: 00516143550          Page: 2   Date Filed: 12/23/2021




                                    No. 20-20451


   of seventy-eight months’ imprisonment along with a five-year term of
   supervised release. The Government timely appealed.
          Under 21 U.S.C. § 841(b)(1)(A)(viii), a conviction for conspiring to
   possess with intent to distribute 500 grams or more of a mixture or substance
   containing a detectable amount of methamphetamine triggers a ten-year
   mandatory minimum term of imprisonment. “Absent a statutory exception,
   a district court lacks authority to impose a sentence below this minimum.”
   United States v. Sealed Appellee, 887 F.3d 707, 709 (5th Cir. 2018) (per
   curiam) (citing United States v. Carter, 595 F.3d 575, 578-79 (5th Cir. 2010)).
          Because the district court did not purport to apply a statutory
   exception to the mandatory minimum sentence of imprisonment, we agree
   with the parties that the sentence of imprisonment should be VACATED,
   and that the matter should be REMANDED for resentencing. On remand,
   the district court should determine whether a statutory exception to the
   mandatory minimum sentence applies and resentence Longoria accordingly.




                                         2